Mary Estill Buchanan Colorado Secretary of State State Capitol Building Denver, Colorado 80203
Dear Ms. Buchanan:
QUESTION PRESENTED AND CONCLUSION
You have asked whether a corporation which makes expenditures under the Campaign Reform Act is a political committee for purposes of the filing requirements of the Act.
     A corporation is a political committee for purposes of the Campaign Reform Act and must report campaign expenditures or contributions.
ANALYSIS
In an opinion dated August 9, 1976, I indicated that a corporation would fit within the definition of a political committee as "two or more persons who . . . have associated themselves for the purpose of accepting contributions . . . or making expenditures". The last sentence of C.R.S. 19731-45-103(10) further supports this conclusion when it states:
     "Political committee" also includes . . . an organization or association formed principally for some other purpose insofar as it makes contributions or contributions in kind or expenditures.
SUMMARY
Thus a literal reading of the Act yields the result that insofar as a corporation makes expenditures or contributions or contributions in kind as defined in the Act, it would be required to file reports detailing those expenditures or contributions as required in 1-45-108.
FOR THE ATTORNEY GENERAL
                              Harry N. MacLean First Assistant Attorney General General Legal Services
                              SINCE ITS ISSUANCE THIS OPINION LETTER WAS ADOPTED AS A FORMAL OPINION OF THE ATTORNEY GENERAL BY ATTORNEY GENERAL J.D. MacFARLANE
SECRETARY OF STATE ELECTIONS POLITICAL COMMITTEES
C.R.S. 1973, 1-45-103(10) C.R.S. 1973, 1-45-108
SECRETARY OF STATE DEPT. Elections, Div. of
A corporation is a political committee for purposes of the Campaign Reform Act and must report campaign expenditures or contributions.